Order, Supreme Court, New York County (Edwin Torres, J.), entered on or about May 23, 2007, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act (L 2005, ch 643), unanimously reversed, on the law, and the matter remanded for a de novo determination in accordance with the decision herein.
The record does not establish any compliance with the statutory mandate (L 2005, ch 643, § 1) that “[t]he court shall offer an opportunity for a hearing and bring the applicant before it” (see People v Figueroa, 21 AD3d 337 [2005], lv denied 6 NY3d 753 [2005]). Additionally, by merely reciting that “substantial justice requires that this motion be denied,” the court’s order denying the motion did not comply with the requirement that any such order “must include written findings of fact and the reasons for such an order” (L 2005, ch 643, § 1, supra; see People v Williams, 45 AD3d 1377 [2007]). Accordingly, we remand for a new determination to be made in compliance with these requirements. Concur—Gonzalez, J.P., Catterson, McGuire and Moskowitz, JJ.